Citation Nr: 0806935	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-41 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for arthritis of the bilateral 
knees.

2.  Whether new and material evidence has been received to 
reopen service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to 
November 1969, and from December 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Subsequently, the case was 
transferred to the RO in St. Petersburg, Florida.

The reopened issues of service connection for back disability 
and service connection for arthritis of the bilateral knees 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.


FINDINGS OF FACT

1.  In August 1973, the RO denied the veteran's claims of 
service connection for arthritis of the bilateral knees; 
notice of this decision was mailed on September 5, 1973; and 
the veteran did not enter a notice of disagreement within one 
year of notice of that decision.  

2.  Evidence submitted subsequent to August 1973 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claims for service connection for 
arthritis of the bilateral knees, and raises a reasonable 
possibility of substantiating these claims.

3.  In February 1993, the RO denied service connection for a 
low back strain with degenerative changes; notice of this 
decision was mailed on March 3, 1993; and the veteran did not 
enter a notice of disagreement within one year of notice of 
that decision.   

4.  Evidence submitted subsequent to February 1993 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim for service connection for low back 
disability, and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The August 1973 RO rating decision denial of service 
connection for arthritis of the bilateral knees became a 
final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen 
service connection for arthritis of the bilateral knees.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.159, 3.156(a) (2007).

3.  The February 1993 RO rating decision denial of service 
connection for a low back strain with degenerative changes 
became a final decision.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2007).

4.  New and material evidence has been received to reopen 
service connection for a low back disability.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 
3.159, 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Service Connection Claims

In August 1973, the RO denied the veteran's claim for service 
connection for arthritis of the bilateral knees based on the 
lack of evidence establishing a current disability of 
arthritis of the knees.  In February 1993, the RO denied the 
claim for service connection for a back disability based on 
the lack of evidence establishing that the current back 
disability was related to military service.  The veteran did 
not file notices of disagreement within one year of the 
decisions, and therefore, those decisions became final.  
38 C.F.R. §§ 20.302, 20.1103.  

In February 2003, the veteran requested reopening of service 
connection for a low back disorder and referenced other 
disabilities, which was interpreted to include the knees.  VA 
may reopen and review a claim that has been previously denied 
if new and material evidence is submitted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

The additional evidence includes a July 1973 private 
physician's letter that indicates that, although the 
physician did not have x-rays of the knees, he felt very 
strongly that the current arthritic changes in the veteran's 
knees were probably degenerative arthritis.  An August 1990 
private medical record that reflects a diagnosis of 
degenerative joint disease of the knees.  A November 1994 
operative record shows a left L5 hemilaminectomy and 
diskectomy of L4-L1, with foraminotomy, was performed.

In February 2003, the veteran submitted additional medical 
records with his claim to reopen, including a September 1994 
MRI that showed degenerated L4-L5 disc, degenerated L5-S1 
disc with central herniated nucleus, and possible left S1 
root displacement.  September 1995 MRI of the lumbar spine 
that showed degenerative disc disease at L4-L5 and L5-S1 and 
centrally torn annulus at L4-L5.  

The additional evidence also includes a June 2003 VA spine 
examination report that reflects the longstanding history of 
back strain dating back to 1972 or 1973, and what could be 
interpreted as an opinion that in 1972 or 1973 the veteran 
may have had back strain without definite degenerative damage 
being diagnosed.  The diagnosis was lumbar intervertebral 
disc disease with radiculopathy and weakness, and included 
the opinion that the lumbar intervertebral disc disease was 
more likely related to (non-service-connected) diabetes 
mellitus that to be radicular symptoms of degenerative disc 
disease.  

The additional evidence also includes a June 2003 VA 
peripheral nerves examination report that reflects a 35 year 
history of backache; onset of low back pain in service 
beginning in 1967; a low back injury lifting supplies in 
service in 1968; and history of surgery of L4-L5 in 1994.  
Clinical findings included muscle weakness.  

Records from the U.S. Social Security Administration reflect 
that the veteran had severe impairments due to degenerative 
disc disease and chronic back pain since about July 1994. 

After a review of the evidence, the Board finds that new and 
material evidence has been received to reopen the claims for 
service connection for bilateral knee arthritis and a low 
back disability.  Specifically, the evidence is new evidence 
because it was not previously considered by VA decision 
makers in August 1973 and February 1993.  The additional 
evidence is material because it relates to the reason for 
denial by providing some medical evidence of a diagnosis of 
arthritis of the knees (August 1990), and some medical 
evidence of nexus between the current low back disability and 
military service (June 2003), thus raising a reasonable 
possibility of substantiating the claims.  



Notice and Assistance

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent there may 
be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with these issues 
given the favorable nature of the Board's decision with 
regard to the claims to reopen.  


ORDER

New and material evidence having been received, the claims 
for service connection for arthritis of the bilateral knees 
are reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the claim for 
service connection for a low back disability is reopened, and 
the appeal is granted to this extent only.


REMAND

As the Board has determined that the previously denied claims 
for service connection for arthritis of the bilateral knees 
and low back disability have been reopened by receipt of new 
and material evidence, the claims must be reviewed on a de 
novo basis.  See Bernard v. Brown, 4 Vet. App. 384, 
394(1993).  The Board finds that additional development is 
necessary to decide the veteran's reopen service connection 
claims.  

In 1973, the veteran's private physician diagnosed "probably 
arthritis [of] both knees," which would have fallen within 
the one year presumptive time frame.  See 38 C.F.R. §§ 
3.307(a)(3), 3.309.  As stated above, the private medical 
records note that he currently suffers from degenerative 
joint disease of the knees.  Additionally, the service 
medical records contains numerous complaints of back pain, 
and a record, dated February 1968, noted a diagnosis of low 
back strain.  The veteran has been diagnosed with 
degenerative disc disease of the lumbar spine.  Therefore, 
the Board finds that an addition medical examination is 
necessary in order to properly decide these claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for an 
examination in order to ascertain the nature and 
etiology of any current knee and back disability.  
After reviewing the entire record, including the 
July 1973 private examiner's opinion regarding 
arthritis of the knees, the examiner should express 
opinions as to the following:

a) Is it at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that the 
veteran's currently diagnosed arthritis of the 
bilateral knees initially manifested in service, 
manifested within one year from separation of 
service, or is or otherwise related to service.  

b) Is it at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that the 
veteran's currently diagnosed low back disability 
(lumbar disc disease and degenerative joint 
disease) initially manifested in service or is 
otherwise related to service, including low back 
strain in service (February 1968) and complaints of 
low back pain in service (August 1969).  

The claim's folder must be made available to and 
reviewed by the examiner in conjunction with the 
scheduled examination.

2.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the veteran and his representative 
should be furnished a supplemental statement of the 
case (SSOC).  An appropriate time should be given 
for them to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear and participate in a VA 
examination may result in denial of the claim.  38 C.F.R. 
§ 3.655 (2007). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


